 



Exhibit 10.33
FIRST AMENDMENT TO
THE SYSCO CORPORATION
2005 MANAGEMENT INCENTIVE PLAN
     WHEREAS, Sysco Corporation (the “Company”) adopted that certain 2005
Management Incentive Plan (the “Plan”) effective as of November 11, 2005; and
     WHEREAS, pursuant to Section 11 of the Plan (the “Plan”) the Board of
Directors, (the “Board”) has the authority, at any time, to amend the Plan;
     WHEREAS, the Compensation Committee (the “Committee”) of the Board has
determined that it is desirable and in the best interests of the Company that
certain amendments be made to the Plan in order to provide that shares of stock
issued pursuant to the Plan may be uncertificated shares and to clarify that the
shares may not be pledged or hypothecated during the two-year restricted period;
     WHEREAS, the Committee has made such recommendations to the Board and the
Board agrees with the Committee’s recommendation;
     NOW, THEREFORE, effective as of July 13, 2007, the Plan is hereby amended
to provide as set forth below:
(Capitalized terms used but not otherwise defined herein shall have the meaning
given them in the Plan.)
1. Subsection (A) of Section 9 of the Plan is deleted in its entirety and is
replaced by the following:
“The shares to be issued to a Participant may be unregistered, at the option of
the Company, and in such event the Participant shall execute an investment
letter in form satisfactory to the Company, which letter shall contain an
agreement that the Participant will not sell, transfer, give, pledge,
hypothecate or otherwise convey any of such shares for a period of two years
from the date on which such shares were issued to the Participant, except in the
event of the Participant’s death or termination of employment due to disability
or retirement under normal Company benefit plans, but then only in accordance
with the requirements of the Securities Act of 1933, as amended, and the rules
and regulations thereunder, and the shares, if issued in certificated form,
shall bear a legend reflecting the investment representation and the
unregistered status of the shares.”
2. Subsection (B) of Section 9 of the Plan is deleted in its entirety and is
replaced by the following:
“Shares to be issued pursuant to the Plan may be issued in certificated or
uncertificated form and may be issued in the name of a nominee for the benefit
of a Participant; provided, however, that any Participant may request that any
shares issued in the name of a nominee be reissued in the name of the
Participant. Whether or not the shares to be issued to or for the benefit of a
Participant are registered pursuant to the registration provisions of the
Securities Act of 1933, as amended, the Participant may not (and, if requested
by the Company, shall enter into an agreement at the time of issuance of such
shares or at any time thereafter to the effect that the Participant will not)
sell, transfer, give, pledge, hypothecate or otherwise convey any of such shares
for a period (the “Restricted Period”) ending two years from the date on which
such shares were issued to or for the benefit of the Participant, and will not
sell, transfer, give, pledge, hypothecate or otherwise convey them for up to an
additional six month period, to the extent such six month period extends beyond
the Restricted Period, following any termination of employment during the
Restricted Period that is not due to death, disability or retirement under the
normal Company benefit plans. Such shares issued in certificated form in the
name of the Participant shall bear a legend reflecting the terms of such
restriction. Notwithstanding the foregoing, the transfer restrictions set forth
above shall expire following the death or termination of employment of a
Participant due to disability or retirement under the normal Company benefit
plans, and following a Change of Control, the transfer restrictions set forth
above shall lapse with respect to any shares issued hereunder with respect to a
performance period ending prior to or within one year following a

 



--------------------------------------------------------------------------------



 



Change of Control. The certificates representing any such shares shall contain a
legend to such effect, and at the election of the Company, may be held by the
Company or its nominee, and will not be delivered to the Participant, until the
Restricted Period and any additional applicable six month period has lapsed.”
     3. Except as specifically amended hereby, the Plan shall remain in full
force and effect as prior to this Amendment.
     IN WITNESS WHEREOF, the Company has caused this First Amendment to be
executed this 13th day of July, 2007, effective as set forth herein.

              SYSCO CORPORATION
 
       
 
  By:   /s/ Michael C. Nichols
 
       
 
       
 
  Name:   Michael C. Nichols
 
       
 
       
 
  Title:   Sr. Vice President, General Counsel and Secretary
 
       

2